DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 2, the recitation “the open side” should be “the at least one open side”. In line 3, the recitation “the horizontal” should be “horizontal”. In lines 4-5, the recitation “the displacement” should be “the horizontal displacement”. In line 7, the recitation “the direction” should be “a direction”. In line 8, the recitation “its width,” should be “a width of the sliding door, and”. In line 10, the recitation “the two pinions” should be “the two drive pinions”. In line 11, the recitation “the width of the open side” should be “a width of the at least one open side”.
Claim 2 is objected to because of the following informalities: In lines 1-2, the recitation “the two pinions” should be “the two drive pinions”. In line 2, the recitation “the same” should be “a same”. 
Claim 3 is objected to because of the following informalities: In lines 1-2, the recitation “the two pinions” should be “the two drive pinions”.
Claim 4 is objected to because of the following informalities: In line 2, the recitation “transmissions, between the drive” should be “transmissions, with one said transmission positioned between the single common drive”. In line 2, the recitation “the two pinions” should be “the two drive pinions”. In line 3, the recitation “respectively” should be deleted. 
Claim 5 is objected to because of the following informalities: In line 2, the recitation “the drive” should be “the single common drive”.
Claim 6 is objected to because of the following informalities: In line 2, the recitation “the drive” should be “the single common drive”.
Claim 7 is objected to because of the following informalities: In line 4, the recitation “the open side” should be “the at least one open side”. In line 5, the recitation “it” should be “said one of the two guide mechanisms”. In lines 6-7, the recitation “the upper or lower bearing guide mechanism” should be “said one of the two guide mechanisms”. 
Claim 8 is objected to because of the following informalities: In line 2, the recitation “the distance” should be “a distance”. In line 2, the recitation “two pinions” should be “two drive pinions”. In line 3, the recitation “the open” should be “the at least one open”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0331153 (Goppion) in view of DE 10 2007 024 676 A1 (Heuchemer).
With respect to claim 1: Goppion discloses a museum showcase comprising a casing (fixed case 11) with at least one open side (Fig. 3), a sliding door (door 12) for closing the open side of the casing, a guide system (at least lower guide 20 and upper guide 30) to allow the horizontal displacement of the sliding door with respect to the casing, and an actuation system to cause the displacement of the sliding door on the guide system (the structure in Figs. 12-14 that makes the door 12 move, including at least the motor axis 156, the rack 32, the arm 33, and the “external driving means” or “lower actuation means” in [0093] of the specification).
Goppion’s invention moves the door 12 both outward and laterally relative to the case 11. See how linear translation of the rack 32 causes non-rectilinear motion of the door 12, due to the rotation of the arm 33. 
Additionally, Goppion uses racks and pinions in the disclosed embodiments. Rack 32 engages the toothed section 35 of the arm 33. The wheel 155 and motor axis 156 include respective toothings 161 and 162 engaged with each other (see Fig. 13). The Examiner interprets the wheel 155 including the toothing 162 and/or the toothed section 35 of the arm 33 as meeting “pinion”. 
However, Goppion does not disclose the claimed configuration. Goppion’s embodiments lack “a rack” on the door and “two drive pinions” mounted on the casing in the claimed manner.
Heuchemer discloses a guiding and actuation system for a window fitting for a door or window. Heuchemer discloses such window fittings are designed as doors, patio or balcony doors, a window in a wall, roof of a building, in the façade of a winter garden or greenhouse or the like ([0002] and [0033]). It does not appear that Heuchemer is overly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goppion’s invention with the guiding and actuation system of Heuchemer, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because providing easy adaptation to doors of various sizes and providing increased load-bearing capacity are desirable for Goppion’s invention for the same or similar reasons as in Heuchemer’s invention. 
 In the combination, the rack 20 is mounted to the door. “Integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte (177 USPQ 326). It is obvious to fasten, weld, or otherwise attach the rack 20 to Goppion’s door 12 using known structures and/or methods. This reads over “integral” as recited in the claim. 

With respect to claim 2: See Heuchemer Fig. 4a. Pinions 21 and 25 are equal (the same size and shape). The pinions 21 and 25 move at the same angular speed due to the connection shown with pinion 26.
With respect to claim 3: The Applicant’s pinions 32/33/132/133 are moved by the single common drive shaft 35/135, with intermediate transmissions 36/37/136/137 between the pinions 32/33/132/133 and the single common drive shaft 35/135. The Applicant’s disclosure is open to intermediate structure between the drive shaft and the pinions, with the intermediate structure driving the pinions based on rotation of the drive shaft.
Heuchemer Fig. 4a shows the pinion 26 and shaft coupling 38 that drive pinions 21 and 25. Heuchemer [0038] discloses a motor may drive the shaft coupling 38. In the combination, Heuchemer’s shaft coupling 38 is interpreted as meeting “a single common drive shaft” as claimed. The shaft coupling 38 is the only/a single shaft that drives both of the pinions 21 and 25. 
The pinion 26 is interpreted as analogous to the Applicant’s transmissions 36/37/136/137, because the pinions 26 is intermediate the “drive pinions” and the “drive shaft” and provides rotational coupling therebetween. The pinion 26 is analogous in both position and function to the Applicant’s transmissions 36/37/136/137.
With respect to claim 5: Heuchemer [0038] discloses a motor for driving the shaft coupling 38. The motor in [0038] makes obvious “a single motor” as claimed. 
With respect to claim 6: Heuchemer [0038] discloses a motor or a linkage may be connected to the shaft coupling 38 for driving thereof. Heuchemer [0009] discloses driving by a motor or manual operation as alternatives for driving of the pinions. 
OFFICIAL NOTICE is taken that one skilled in the showcase art is cognizant of hand tools and their function. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a tool to operate the shaft coupling 38, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to use a tool to operate the shaft coupling 38 based on Heuchemer’s disclosure of manual driving of the pinions 21 and 25. 
In the combination, whatever interface exists for physically joining the tool and the shaft coupling 38 makes obvious “a coupling” as claimed. For example, it would be obvious to provide the shaft coupling 38 with screw threads, so as to enable to tool to be detachably connected thereto with corresponding screw threads. In such a modification, the threads make obvious “a coupling” as claimed. 
As another example, it would be obvious to provide the shaft coupling with a socket head shape, so that a tool shaped like a socket head wrench can be detachably connected thereto in a manner that would be familiar to one who uses hand tools like socket wrenches. In such a configuration, the socket head shape makes obvious “a coupling” as claimed. 
With respect to claim 7: Goppion’s guides 30 and 20 make obvious the claimed “upper guide mechanism” and “lower guide mechanism”, respectively. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0331153 (Goppion) in view of DE 10 2007 024 676 A1 (Heuchemer) as applied to claim 3 above, and further in view of US PGPub 2012/0032570 (Friesenecker).
With respect to claim 4: The Applicant discloses the transmissions 36/37/136/137 as comprising gears that are sized and arranged to cause a reduction in the rotation speed of the pinions 32/33/132/133 with respect to the drive shaft 35/135 (page 7). 
In Heuchemer’s invention, the pinion 26 driven by the shaft coupling 38 directly engages the drive pinions 21 and 25 (Fig. 4a). 
Friesenecker [0024] and Fig. 3 disclose dimensioning a series of gears 7, 9, and 10 so as to provide a desired increase or decrease in torque applied from an electric drive 2 to drive a flap 18. The electric drive 2 drives gear 7, and the gear 10 drives the flap 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide gearing between Heuchemer’s pinion 26 and the other two pinions 21 and 25, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to control (selectively increase or decrease) the torque applied from Heuchemer’s shaft coupling 38 to the rack 20 on the door. This is desirable when adapting the device for higher or lower loads (e.g., larger or smaller showcase doors). 
Further, dimensioning of the gears as disclosed by Friesenecker necessarily has an effect on the relative input and output speed of the gear train. IE - for the same reason 
In the combination, the gearing applied between Heuchemer’s pinion 26 and two drive pinions 21 and 25 is interpreted as meeting “two transmissions” as claimed. The gearing between pinion 26 and pinion 21 comprises a first “transmission”, and the gearing between pinion 26 and pinion 25 comprises a second “transmission”. Such gearing is configured for reducing the speed of pinions 21 and 25 with respect to the shaft coupling 38, similarly to the Applicant’s transmissions 36/37/136/137 comprising gears that are sized and arranged to cause a reduction in the rotation speed of the pinions 32/33/132/133.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0331153 (Goppion) in view of DE 10 2007 024 676 A1 (Heuchemer) as applied to claim 1 above, and further in view of US 4,744,172 (Miyauchi).
With respect to claim 8: Heuchemer Figs. 1 and 7 show a length of a series of racks 20 connected together and extending across the width of the door 12. Heuchemer [0043] discloses that this allows the rack 20 to be variable in length. 
From Heuchemer Figs. 1-2, Fig. 7 and specification, it appears that the rack 20 must extend across substantially the entire width of the door 12 in order to move the door to the position of Heuchemer Figs. 1 and 2c. 

Miyauchi’s gears 17A/17a being separated by a distance and each engaging the slide rack 13 is analogous in operation to Heuchemer’s two pinions 21 and 25 separated by a distance and each engaging the rack 20. 
Based on Heuchemer’s disclosure that having two pinions 21 and 25 reduces the load per drive pinion compared to having a single pinion, it is obvious that providing more than two drive pinions (as in Miyauchi’s 5+ gears 17A/17a) would serve to further reduce the load on each individual drive pinion. 
Based on Miyauchi’s disclosure, it is obvious that adding more output pinions to Heuchemer’s invention would serve to increase the effective stroke length of the door drive. One of ordinary skill in the art would find obvious that providing a longer length of drive pinions may be used as an alternative to providing the rack 20 as a series of members extending substantially across the entire width of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heuchemer to have a series of drive pinions, similarly to what Miyauchi shows, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637